Citation Nr: 1042412	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  04-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected status-post repair of a torn medial meniscus of the 
left knee (left knee disability) from January 20, 1989 to August 
28, 2003 and to a rating in excess of 10 percent beginning August 
29, 2003.

2.  Entitlement to an initial rating in excess of 10 percent for 
limitation of flexion of the left knee.

3.  Entitlement to an initial rating in excess of 20 percent for 
limitation of extension of the left knee, from April 25, 2008 to 
May 24, 2010, and to a rating is excess of 50 percent from May 
25, 2010.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1986 to 
January 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 1989 rating decision of a Department of Veteran s 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This case was remanded by the Board in July 2007, May 2008, and 
May 2009 for additional notification, due process compliance, and 
development to include a VA examination and clarifying opinion.  
The RO has complied with the remand directives.

During the pendency of this appeal, the RO issued a rating 
decision in which it granted a 20 percent evaluation for 
extension of the left leg, effective April 25, 2008, and a 50 
percent evaluation, effective May 25, 2010.  The RO also assigned 
a 10 percent rating for flexion of the left leg, effective May 
25, 2010.  

This appeal has been certified to the Board for all issues on the 
title page of this decision, except specifically the issue of the 
Veteran's entitlement to a total disability rating based on 
individual unemployability.  However, the Veteran has proffered 
statements by his wife and physicians that he is unemployable due 
to his service-connected left knee disorder.  

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a TDIU. Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).

TDIU is an element of all appeals of an increased rating. Rice v. 
Shinseki, 22 Vet. App. 447 (2009). TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him. 38 C.F.R. § 4.16 (2009).

Given the evidence of record and the Board's present action in 
granting the claim, the issue of a total rating based on 
individual unemployability is of record and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.

The issues of service connection for a right knee disorder 
secondary to a left knee disorder and depression secondary 
to a left knee disorder have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  As it noted in its May 2009 remand, 
the Board does not have jurisdiction over them, and they 
are again referred to the AOJ for appropriate action.    


FINDINGS OF FACT

1.  From January 20, 1989 through August 28, 2003, the evidence 
does not support a finding of subluxation or lateral instability 
of the left knee.

2.  From August 29, 2003, the evidence does not support a finding 
of moderate subluxation of lateral instability of the left knee.

3.  The Veteran had limitation of flexion of the left knee to 15 
degrees on April 4, 2008. 

4.  The Veteran had limitation of extension of the left knee to 
50 degrees from April 4, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating from January 20, 1989 
to August 28, 2003 for instability of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for a rating in excess of 10 percent from August 
29, 2003 for instability of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2009).

3.  The criteria for a 30 percent rating from April 4, 2008 for 
limitation of flexion of the left knee are approximated.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5260 (2009).

4.  The criteria for a rating of 50 percent from April 4, 2008 
for limitation of extension of the left knee are approximated.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist the Veteran in development of his claims.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

In letters dated in September 2003, October 2006, February 2007, 
August 2007, February and May 2008, the RO provided notice to the 
Veteran regarding the information and evidence necessary to 
substantiate his claims for service connection.  The Board also 
notes that as this matter has been pending since submission of 
the claim in February 1989 and was not timely forwarded to the 
Board subsequent to the Veteran's timely filing of his 
substantive appeal in June 1990, the Veteran was also notified 
upon forwarding of the claim that he could submit evidence 
towards substantiation of the claim since its submission.  

The RO also specified the information and evidence to be 
submitted by him, the information and evidence to be obtained by 
VA, and the need for him to advise VA of or submit any further 
evidence that pertained to his claims.  See 38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In the letters sent in October 2006 and February 2008, the RO 
provided timely notice to the Veteran regarding what information 
and evidence is needed to substantiate a claim for service 
connection, as well as specifying the information and evidence to 
be submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any further 
evidence that pertained to his claim.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the October 2006 letter that a schedular rating and 
an effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board concludes that all available evidence that is pertinent 
to this claim has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
issues.

Merits of the Claim

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if the 
disability picture more closely approximates the criteria for the 
higher rating; otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As noted, this appeal involves the Veteran's disagreement with an 
initial assignment of a disability rating.  The record indicates 
that the Veteran submitted his claim for service-connected 
compensation in February 1989, and the claim was in part granted 
and a disability rating assigned in November 1989.  Following 
notification to the Veteran of the rating action in December 
1989, the Veteran filed a timely notice of disagreement in 
January 1990 and a Statement of the Case was issued in April 
1990, in turn followed by the Veteran's submission of a 
Substantive Appeal.  However, the claim was not forwarded to the 
Board until after the Veteran essentially reiterated his claim in 
August 2003, by submission of what was then perceived a claim for 
an increased rating.  

Thus, because this appeal involves an original rating claim 
following a grant of service connection, "staged" ratings may be 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Several rating codes are applicable to disabilities of the knee.  
Diagnostic Code 5257 provides compensation for disability due to 
subluxation or instability of the knee.  Slight recurrent 
subluxation or lateral instability is rated at 10 percent 
disabling.  Moderate subluxation or lateral instability is rated 
at 20 percent disabling and severe subluxation or lateral 
instability is rated at 30 percent disabling.

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2009).  The normal range of motion of the knee is from zero to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2009).  Diagnostic 
Codes 5260 and 5261 provide for disability ratings for limitation 
of motion of the knee.  The evaluation of the same disability 
under various diagnoses is to be avoided.  However, limitation of 
motion and instability of the knee involve different 
symptomatology and separate ratings are specifically allowed with 
X-ray evidence of arthritis.  See VAOGCPREC 23-97 and VAOGCPREC 
9-98.  Furthermore, separate ratings under Diagnostic Code 5260 
and Diagnostic Code 5261 may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-04.

Limitation of flexion of the knee to 15 degrees warrants a 30 
percent rating, a 20 percent rating for limitation to 30 degrees, 
a 10 percent rating for limitation to 45 degrees, and a 
noncompensable evaluation for limitation to 60 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee to 45 degrees warrants a 50 
percent rating, a 40 percent rating for limitation to 30 degrees, 
a 30 percent rating for limitation to 20 degrees, a 20 percent 
rating for limitation to 15 degrees, a 10 percent rating for 
limitation to 10 degrees, and a noncompensable evaluation for 
limitation to 0 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that, 
where evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, limitation 
of motion, weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are also 
related considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Court has 
held that section 4.40 does not require a separate rating for 
pain but rather provides guidance for determining ratings under 
other diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).


Factual background

The record indicates that in May 1988, the Veteran underwent 
Naval Medical Board proceedings following repair of a left knee 
medial meniscus tear.  The Veteran reported that he had twisted 
his knee playing racquetball and was unable to extend it during 
the prior two days.  The Veteran reported a history prior to 
service of a twisting injury to his knee and he had undergone 
arthroscopic evaluation with a repair of the medial meniscus.  
The Veteran stated that since entry into service he had multiple 
episodes of the left knee locking, along with three major 
reinjuries, in which his knee remained locked for a period of 
time.  

Upon examination, the Veteran's knee was flexed and locked at 50 
degrees of flexion.  Further flexion was possible to 120 degrees.  
Extension past 45 to 50 degrees caused pain along the medial 
compartment of the knee.  There was tenderness upon palpation 
along the medial joint line.  His medial collateral ligament, 
lateral collateral ligament, and anterior collateral ligament all 
remained intact.  He also had positive effusion to the knee.  

Subsequent to these proceedings, the Veteran underwent surgery to 
his knee and was placed on limited duty status, while he was 
scheduled to undergo physical and orthopedic therapy for his 
knee.

In September 1988, the Veteran appeared again before the Naval 
Medical Board.  The Board noted the Veteran's history and his May 
1988 surgery.  A physical examination revealed full range of 
motion of the knee, mild tenderness to palpation, and no 
instability.  X-rays showed scoring of his medial femoral 
condoyle.  

In a March 1989 Report of Accidental Injury, the Veteran reported 
an initial injury to his knee earlier in 1988 where he turned to 
the right while moving ammunition and his knee swelled up.  He 
had three days of bed rest and then the swelling diminished.  He 
also reported the racquetball injury in May 1988.  

The Veteran underwent a VA examination in June 1989.  The Veteran 
reported a history of knee injuries and stated that he 
experienced intermittent pain since his surgery but has not 
experienced any locking of the knee since that time.  Upon 
physical examination, the examiner found flexion to 135 degrees 
and extension to 0 degrees.  There was no instability, the 
Veteran was able to perform a deep knee bend, and the x-rays 
revealed a normal knee configuration.  

A November 1989 rating decision granted service connection for 
status post repair, torn medical meniscus, left knee and assigned 
a noncompensable rating.  The Veteran filed a notice of 
disagreement as to this decision in January 1990.  As noted, no 
appellate decision issued.  

In August 2003, the Veteran filed a claim for an increased rating 
for his knee disability.  The Veteran underwent a VA examination 
in October 2003.  The examiner found no instability, stiffness, 
weakness, heat, or redness.  The Veteran's flexion was to 130 
degrees and his extension was to zero degrees.  

However, the October 2003 examination was inadequate and did not 
fully address his knee disability.  In particular, there were 
insufficient findings as to the provisions of 38 C.F.R. §§ 4.45 
and 4.59 regarding inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are also 
related considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or due 
to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 
Vet. App. 7 (1997); DeLuca, 8 Vet. App. at 206. 

In a December 2003 rating decision, the RO increased the 
Veteran's disability evaluation from noncompensable to 10 percent 
disabling, effective August 29, 2003.  

The Veteran filed a Notice of Disagreement in January 2004 in 
which he alleged that he experiences pain, swelling, and 
stiffness in his knee.  He also stated that he has limitation of 
motion in that he is unable to squat down.  

In July 2007, the Board remanded the claim for further procedural 
and evidentiary development.  The Board determined that the 
Veteran's initial claim for a higher rating evaluation was not 
adjudicated, the initial claim was still before the Board and the 
severity of the Veteran's disability from the initial submission 
of his claim to the present would be considered.  The Veteran was 
also advised that he could submit additional evidence to support 
his claim, including evidence that his knee disorder was worse 
than was contemplated by the rating assigned in the 1989 rating 
decision.  Subsequently, in February 2008, a Supplemental 
Statement of the Case was issued which confirmed and continued 
the 10 percent disability evaluation.

The claim was returned to the Board and the Board again remanded 
the claim in May 2008 for an updated VA examination.  

An April 2008 medical report from Shirley Medical Clinic noted 
that the Veteran has a service-connected left knee disability 
that has progressively worsened.  The left knee was painful and 
"frozen," with flexion limited to 15 degrees and extension 
limited to 20 degrees, implying that the Veteran's left knee was 
essentially ankylosed, although there was some range of motion.  
The pain experienced by the Veteran was worse with repetitive 
flex-extend with weight bearing stress on the extensor mechanism.  
The report also noted that the Veteran experienced instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing.  

Also in April 2008, the Veteran's wife submitted a lay statement 
in which she stated that the Veteran experiences pain in his 
knees, which impedes on his ability to work and participate in 
physical activities with his family.  She added that the Veteran 
had not been employed in two and one-half years.  His wife also 
stated that the Veteran's knee locks up on him many times during 
the day and he has developed a limp as a result of his injury.   

A VA examination was conducted in August 2008.  The examiner 
found that the Veteran had a significant left knee disability due 
to arthritis, but there was present no instability or subluxation 
of the left knee.  That examiner found the Veteran had limitation 
of flexion from -50 to 90 degrees and limitation of extension -50 
to 0 degrees.  

A March 2009 SSOC denied the Veteran's claim and the Veteran 
again appealed to the Board.  The Board again remanded the claim 
in May 2009, directing the VA examiner who conducted the August 
2008 VA examination to clarify his findings.  

In August 2009, the VA examiner issued an opinion in which he 
stated that due to the chondromalacia and removal of the medial 
menisci, it is known that the knee will progressively deteriorate 
with arthritic changes due to the absence of the menisci and 
presence of the degenerative changes of the cartilage covering 
the joint surfaces.  The examiner further opined that "the 
percentage of left knee symptomatology due to his service 
connected left knee disability is 30 percent" although the 
report is silent as to what criteria was used by the examiner in 
the assessment of a 30 percent loss,  

In May 2010, another addendum was issued to the VA examination.  
The Veteran was not reexamined at that time.  The examiner stated 
that his range of motion was 50 to 90 degrees of flexion, and 
extension of 90 to 50 degrees.  Essentially, the examiner 
clarified that the Veteran's left knee appeared to be limited in 
its movement from the 50 to 90 degree range.  
An April 2008 VA orthopedic consultation report was obtained, 
indicating that the Veteran's left knee demonstrated 90 degrees 
of flexion and 15 degrees of extension.  In a June 2009 
statement, James McNally, M.D. stated that the Veteran's left 
knee demonstrated 100 degrees of flexion and 10 degrees of 
extension capability.  


Instability of the Left Knee

The record does not support a compensable rating for the 
Veteran's left knee disorder under Diagnostic Code 5257 from 
January 20, 1989 to August 28, 2003.  The June 1989 VA 
examination shows no instability in his knee, nor do any medical 
records prior to that time.  

At the Veteran's October 2003 VA examination, the examiner found 
no instability, but concluded there was limitation of motion with 
severe pain and tenderness.  Based on this examination, the RO 
assigned a 10 percent rating under Diagnostic Code 5257.  The RO 
acknowledged that the disability was not listed specifically in 
the rating schedule; therefore, it was rated analogous to a 
disability in which not only the functions affected, but the 
anatomical localization and symptoms are closely related.  There 
is no evidence that shows that the Veteran warrants a higher 
rating for instability prior to August 29, 2003.  

Since August 29, 2003, in subsequent submissions, the Veteran 
contended that his pain and limitation of motion is worse that 
the August 2003 examination reflects.  The April 2008 Shirley 
Medical Center record shows instability of station, but does not 
state whether it was slight, moderate, or severe.  As the August 
2008 VA examination did not find instability, dislocation or 
locking, the Board is unable to conclude that the Veteran had 
moderate instability at that time.  Although the May 2010 VA 
examiner stated that the Veteran's left knee disability warrants 
a 30 percent rating, it is unclear upon what criteria the 
examiner based this opinion, and at all events the evidence does 
not support this assertion under Diagnostic Code 5257 for 
instability.  As discussed below, higher ratings are assigned to 
the Veteran based on limitation of motion.  As such, the 
Veteran's left knee disorder does not warrant a rating in excess 
of 10 percent under Diagnostic Code 5257 for instability or 
subluxation from August 29, 2003.  

Limitation of Flexion of the Left Knee

Regarding an increased rating for limitation of flexion of the 
left knee, a Naval Medical Board report from May 1988 shows that 
the Veteran's knee was locked at 50 degrees of flexion.  The 
Veteran then underwent corrective surgery and a subsequent 
September 1988 Naval Medical Board report shows that the Veteran 
had full range of motion.  The June 1989 report showed flexion to 
135 degrees.  

The clinical findings of record as to flexion are clearly 
divergent.  The October 2003 VA examiner shows flexion to 130 
degrees with severe pain at 100 degrees and tenderness from 130 
to 140 degrees.  As discussed above, the Veteran submitted a 
medical record dated in April 2008, in which it was noted that 
his flexion of the left knee was limited to 15 degrees.  However, 
a VA examination report dated in August 2008 at least facially 
demonstrated that flexion capability had improved as it was to 90 
degrees.  

Having carefully considered this evidence, the Board will grant 
the benefit of the doubt to the Veteran and assign a 30 percent 
rating based on the April 2008 report, and use a "facts found" 
in the assignment of its effective date of April 4, 2008.  While 
further medical development could be conducted, a view of the 
evidence in a light most favorable to the Veteran suggests that 
the range of motion study conducted in April 2008 shows flexion 
at its worst, (as its function appears to have improved and 
worsened).  

In sum, the weight of such evidence is in approximate balance and 
the claim will be granted on this basis. 38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. 
Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the claimant shall prevail upon 
the issue).
 
Accordingly, an initial rating of 30 percent is granted for 
limitation of flexion of the left knee under Diagnostic Code 
5260, effective April 4, 2008.  That is the maximum rating 
prescribed under the Schedule.  




Limitation of Extension of the Left Knee

Regarding an initial rating for limitation of extension of the 
left knee, the May 1988 Medical Board report evidences that the 
Veteran had exquisite pain on extension past 45 to 50 degrees.  
However, the September 1988 and June 1989 reports show full range 
of motion.  As noted, the Veteran underwent corrective surgery 
after the May 1988 medical board. 

The October 2003 VA examination noted that the Veteran's left 
knee extension was to zero degrees, which would warrant a zero 
percent rating under the Schedule.  
The April 2008 medical record indicates that the Veteran's 
extension was limited to 20 degrees.  Within four months, the 
August 2008 VA examination, as clarified by the May 2010 
addendum, reveals limitation of extension to 50 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of 
extension to 50 degrees warrants a 50 percent rating; and a 30 
percent rating is warranted when such limitation is to 20 
degrees.  Again, given the short amount of time between the two 
clinical studies, the Board will grant the Veteran's the benefit 
of the doubt and assign a 50 percent rating for limitation of 
extension of the left knee, effective April 4, 2008.  That is the 
maximum rating prescribed under the Schedule.  

Extraschedular evaluation

On review of the record, the Veteran's symptoms are fully 
contemplated in the schedular criteria and the Board found no 
factors such as hospitalizations, or marked interference with 
employability that would suggest that regular schedular criteria 
are inadequate, and warrant referral for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).


ORDER

A compensable rating for instability or subluxation of the left 
knee is denied from January 20, 1989 to August 28, 2003.  

A rating in excess of 10 percent from August 29, 2003 for 
instability or subluxation of the left knee is denied.

An initial rating of 30 percent from April 4, 2008 is granted for 
limitation of flexion of the left knee.  

An initial rating of 50 percent from April 4, 2008 for limitation 
of extension of the left knee is granted.


REMAND

The Veteran asserts that his service-connected disabilities 
prevent him from working at substantially gainful employment.  In 
the above decision, the Board assigned the Veteran ratings of 10 
percent for instability of the left knee, 30 percent for 
limitation of flexion of the left knee, and 50 percent for 
limitation of extension of the left knee.  

The Board also referred claims for service connection for a right 
knee disability and depression, secondary to his left knee 
disability.  

A claim for a total rating for compensation purposes based upon 
individual unemployability is essentially a claim for an 
increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  
Accordingly, it is necessary for the RO to adjudicate the issue 
of whether the Veteran is unemployable due to service-connected 
disorders.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that he 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
Veteran, attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.

2.	The AMC/RO must also afford the Veteran a 
VA medical examination to determine 
whether the Veteran is unemployable 
solely due to his service-connected 
disorders.  The following considerations 
will govern the examination: 

a.	The claims file must be made 
available to, and reviewed by, the 
examiner, who must acknowledge such 
receipt and review in any report 
generated as a result of this 
remand.  

b.	The examiner must provide an 
opinion, based on the examination 
findings and a review of the claims 
file, on whether the Veteran's 
service-connected disorders alone, 
without regard to his age or the 
effects of any non-service-
connected disabilities, are severe 
enough as a whole to preclude him 
from obtaining and maintaining any 
form of gainful employment 
consistent with his education and 
occupational experience.  

c.	Any indicated tests and studies 
must be accomplished; and all 
clinical findings must be reported 
in detail and correlated to a 
specific service-connected 
diagnosis.  The rationale for all 
opinions expressed must be 
provided.  If the examiner 
determines that any additional 
examination of a specific service-
connected disability is necessary, 
the AMC/RO must schedule and obtain 
the designated examination from an 
appropriate health care provider.

d.	The AMC/RO should review any 
examination report to ensure that 
it is in complete compliance with 
the directives of this remand.  If 
any report is deficient in any 
manner, the AMC/RO must implement 
corrective procedures.

3.	Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.  Thereafter, subject to 
current appellate procedure, the case 
should be returned to the Board for 
further consideration, if otherwise in 
order.  No action is required of the 
Veteran until he is otherwise notified 
by the RO.  By this action, the Board 
intimates no opinion, legal or factual, 
as to any ultimate disposition warranted 
in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


